The Supreme Court properly granted that branch of the respondent’s motion which was pursuant to CPLR 317 to vacate the judgment entered upon its failure to appear or answer (see CPLR 317; Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., 67 NY2d 138, 142-143 [1986]; Taieb v Hilton Hotels Corp., 60 NY2d 725, 728 [1983]; Reyes v DCH Mgt., Inc., 56 AD3d 644 [2008]; Franklin v 172 Aububon Corp., 32 AD3d 454 [2006]). The Supreme Court providently exercised its discretion in extending the one-year limitation period set forth in CPLR 317 in light of the potentially meritorious defense asserted by the respondent, the short delay after the limitation period expired in moving to vacate the judgment, and the public policy of determining actions on the merits (see CPLR 2004; Girardo v 99-27 Realty, LLC, 62 AD3d 659, 660 [2009]; F & C Gen. Contrs. Corp. v Atlantic Mut. Mtge. Corp., 202 AD2d 629, 629-630 [1994]; Allen v Preston, 123 AD2d 303, 303-304 [1986]; Levine v Berlin, 46 AD2d 902, 903 [1974]). Mastro, J.E, Angiolillo, Balkin, Lott and Miller, JJ., concur.